Title: To Thomas Jefferson from Henry Dearborn, 17 October 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            
                                on or before 17 Oct. 1807
                            
                        
                        Sir, in the sheet received & returned yesterday, I took the liberty of noting with a pencel one word in the
                            sentence relative to all the powers on the Atlantic or Mediterranean,—and a mark applying to the satisfaction demanded
                            from England.
                        would it not be better to say, to ensure some means of prompt defence,—than to say to ensure us the benifit
                            of early exertions,  in the last line of the second section of the 2d
                            page of this sheet—will not the expression as it stands indicate the intention of offencive opperating.
                        Is not the expression in relation to the opperation of the laws, as stated in the first line of the 3d. page,
                            rather stranger than may be necessary. Yours.
                        
                            H Dearborn
                            
                        
                    